DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are cancelled.
	Claims 21-33 are newly added and are examined as follows.

Specification New Matter
The amendments of the specification and the drawings filed 09/21/2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “and/or arranging the sensor 84 at other locations to detect the presence of the workpiece”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 22, 27, and 33, claim limitation “a/the protection assembly permitting radiation from said laser to be selectively directed to said workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “for biasing said brush assembly away from said protective enclosure and towards said workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 22, 27 and 33 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0035 of the specification states: The protection system 10 includes a frame 11, a top protection assembly 40, a middle protection shield 20, and a bottom protection assembly 60, thereby forming a cavity where a laser torch head 80 locates, so as to prevent the escaping of reflected laser light when the laser torch head 80 cuts the workpiece 91.
	For examination purposes, a/the protection assembly is construed as a/the shield elements.

Regarding claims 25 and 31, claim limitation “an active biasing assembly for biasing said brush assembly away from said protective enclosure and towards said workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “for biasing said brush assembly away from said protective enclosure and towards said workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25 and 31 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0054 of the specification states: As will be appreciated, the spring-loaded brush biasing devices 108 include preferably an articulating ball joint 114 and a biasing spring/element 116.  The biasing device 108 thereby act to allow the brush cup assembly 65 and integrated bristles to tilt freely while being constantly biased downwardly into contact with the workpiece below, thus accommodating and remaining in tight contact with the workpiece, regardless of differences or irregularities in the workpieces contour and/or slope.  The ball joint 114 may comprise a magnetically coupled design to permit the brush biasing devices 108 to separate cleanly without causing permanent damage to the guard assembly in the case of a hard collision.  The presence of the two safety interlock devices 69 will ensure deactivation of the laser in the case of a collision and subsequent separation of the ball joint 114.
	For examination purposes, an active biasing assembly is construed as spring elements.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over EP 2468449 A1 to Traenklein (“Traenklein”).

Regarding claim 33, Traenklein discloses, a laser cutting tool (see a laser processing machine 1 in Fig. 1) for manipulating a workpiece (see processing metal sheet 2), said laser cutting tool (1) comprising:
a laser (a laser cutting head 9 in Fig. 1);
a protection assembly (see shielding unit 11 of shielding device 10 in Fig. 1) disposed about said laser (see Fig. 1), said protection assembly permitting radiation from said laser to be selectively directed to said workpiece (see Fig. 1 and disclosed in para 0019 “The shielding device 10 serves to shield a laser beam directed by the laser cutting head 9 onto a sheet metal 2 to be processed and its processing point on the sheet metal 2 from the environment”);
a brush assembly (see shielding brush 14 in Fig. 2 and 3) releasably attached to said protection assembly (see Fig. 3, wherein the shielding brush 14 are mounted on a support plate 21 of the shielding unit 11), said brush assembly defining an enclosure of bristles (see bristle field 16 in Fig. 2) serving to shield said radiation from extraneous dispersal (see Fig. 2);
a brush sensor (see displacement sensor 52 in Fig. 3) for detecting if said brush assembly is operatively connected to said protection assembly (disclosed in para 0029 “The displacement sensor 52 interacts with the measuring vane 36 on the bearing pin 32 and together with the measuring vane 36 forms a displacement measuring device 53 of a displacement measuring system 54 which is integrated into the numerical machine control 13”); and 
wherein said laser is prevented from issuing said radiation when said brush sensor detects said brush assembly is not operatively connected to said protection assembly (disclosed in para 0016 “the possibility of shutting down the laser beam source of the machine when a misalignment of the end face of the shielding member is detected”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2468449 A1 to Traenklein (“Traenklein”) in view of US 20070258502 A1 (“Harrison”).

Regarding claim 21, Traenklein discloses, a laser cutting tool (see a laser processing machine 1 in Fig. 1) for manipulating a workpiece (see processing metal sheet 2), said laser cutting tool (1) comprising:
a laser (a laser cutting head 9 in Fig. 1);
a protection assembly (see shielding unit 11 of shielding device 10 in Fig. 1) disposed about said laser (see Fig. 1), said protection assembly permitting radiation from said laser to be selectively directed to said workpiece (see Fig. 1 and disclosed in para 0019 “The shielding device 10 serves to shield a laser beam directed by the laser cutting head 9 onto a sheet metal 2 to be processed and its processing point on the sheet metal 2 from the environment”);
a brush assembly (see shielding brush 14 in Fig. 2 and 3) releasably attached to said protection assembly (see Fig. 3, wherein the shielding brush 14 are mounted on a support plate 21 of the shielding unit 11), said brush assembly defining an enclosure of bristles (see bristle field 16 in Fig. 2) serving to shield said radiation from extraneous dispersal (see Fig. 2).
However, Traenklein does not explicitly disclose, wherein said brush assembly further includes a continuous elastic membrane embedded within said bristles.
	Nonetheless, Harrison teaches, wherein said brush assembly (see Fig. 10) further includes a continuous elastic membrane (see flexibility and resiliently wall portion 62, wherein the  flexible elements may be made of any material having any shape and surface texture suitable to provide the flexibility, softness, surface conformity and laser radiation resistance, among other properties desired. Example materials include rubber, plastic, foam, etc. as disclosed in para 0041) embedded within said bristles (see moveable element with spaces 70 between cylindrical bores 72 in Fig. 10).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the brush assembly of Traenklein wherein said brush assembly further includes a continuous elastic membrane embedded within said bristles as taught/suggested by Harrison since there are gaps between the bristles and the laser radiation may pass through the gaps, the continuous elastic membrane embedded within the bristles would provide completely blocking the laser radiation as disclosed in para 0040 by Harrison.

Regarding claim 22, Traenklein discloses, wherein: said enclosure of bristles includes two concentric rings of bristles (disclosed in para 0022 “bristle field 16 has the shape of an annulus and consists of a plurality of circular rows of bristles which are arranged concentrically with an axis 17 of the shielding unit 11 around the latter”).

Regarding claim 24, Traenklein discloses, further comprising: a brush sensor (see displacement sensor 52 in Fig. 3)for detecting if said brush assembly is operatively connected to said protection assembly (disclosed in para 0029 “The displacement sensor 52 interacts with the measuring vane 36 on the bearing pin 32 and together with the measuring vane 36 forms a displacement measuring device 53 of a displacement measuring system 54 which is integrated into the numerical machine control 13”); and wherein said laser is prevented from issuing said radiation when said brush sensor detects said brush assembly is not operatively connected to said protection assembly (disclosed in para 0016 “the possibility of shutting down the laser beam source of the machine when a misalignment of the end face of the shielding member is detected”).

Regarding claim 25, Traenklein discloses, further comprising: an active biasing assembly (see bearings 25 with spring 39 in Fig. 3) for biasing said brush assembly (14) away from said protection assembly and towards said workpiece (see Fig. 5a).

Regarding claim 26, Traenklein discloses, further comprising: a ball joint (see bearing ball 49) connecting said brush assembly (14) to said protection assembly (11), thereby permitting said brush assembly to be tilt without disengaging from said protection assembly (see Fig. 5a).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2468449 A1 to Traenklein (“Traenklein”) in view of US 20070258502 A1 (“Harrison”), and in further view of US 20150076125 A1 to Toyosawa (“Toyasawa”).

Regarding claim 23, Traenklein in view of Harrison discloses substantially all the limitation as claimed in claim 21.
	However, Traenklein in view of Harrison does not explicitly disclose, a workpiece sensor for detecting whether said workpiece is within a predetermined distance from said laser; and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece.
	Nonetheless, Toyosawa teaches, a workpiece sensor (see inter-surface distance measurement sensor 75 in Fig. 11)  for detecting whether said workpiece is within a predetermined distance from said laser (disclosed in para 0163 “the control unit 35 may notify the worker that the focal point is at an appropriate position by the vibrating means 76 or the display apparatus of the operating unit if it determines that the desired position of the focal point is obtained on the basis of measurement of the inter-surface distance by the inter-surface distance measurement sensor 75”); and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece (disclosed in para 0163 “the control unit 35 may stop irradiation of the laser beam if it is determined that the focal point is not at a desired position on the basis of the measured inter-surface distance”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the brush assembly of Traenklein in view of Harrison a workpiece sensor for detecting whether said workpiece is within a predetermined distance from said laser; and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece as taught/suggested by Toyosawa in order to notify the worker if the irradiation point of the laser beam is not at an appropriate position as disclosed in para 0163 by Toyosawa.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2468449 A1 to Traenklein (“Traenklein”) in view of US 20150076125 A1 to Toyosawa (“Toyasawa”).

Regarding claim 27, Traenklein discloses, a laser cutting tool (see a laser processing machine 1 in Fig. 1) for manipulating a workpiece (see processing metal sheet 2), said laser cutting tool comprising (1):
a laser (a laser cutting head 9 in Fig. 1);
a protection assembly (see shielding unit 11 of shielding device 10 in Fig. 1) disposed about said laser (see Fig. 1), said protection assembly permitting radiation from said laser to be selectively directed to said workpiece (see Fig. 1 and disclosed in para 0019 “The shielding device 10 serves to shield a laser beam directed by the laser cutting head 9 onto a sheet metal 2 to be processed and its processing point on the sheet metal 2 from the environment”);
However, Traenklein does not explicitly disclose, a workpiece sensor for detecting whether said workpiece is within a predetermined distance from said laser; and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece.
Nonetheless, Toyosawa teaches, a workpiece sensor (see inter-surface distance measurement sensor 75 in Fig. 11)  for detecting whether said workpiece is within a predetermined distance from said laser (disclosed in para 0163 “the control unit 35 may notify the worker that the focal point is at an appropriate position by the vibrating means 76 or the display apparatus of the operating unit if it determines that the desired position of the focal point is obtained on the basis of measurement of the inter-surface distance by the inter-surface distance measurement sensor 75”); and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece (disclosed in para 0163 “the control unit 35 may stop irradiation of the laser beam if it is determined that the focal point is not at a desired position on the basis of the measured inter-surface distance”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the brush assembly of Traenklein a workpiece sensor for detecting whether said workpiece is within a predetermined distance from said laser; and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece as taught/suggested by Toyosawa in order to notify the worker if the irradiation point of the laser beam is not at an appropriate position as disclosed in para 0163 by Toyosawa.

Regarding claim 30, Traenklein discloses, further comprising: a brush sensor (see displacement sensor 52 in Fig. 3)for detecting if said brush assembly is operatively connected to said protection assembly (disclosed in para 0029 “The displacement sensor 52 interacts with the measuring vane 36 on the bearing pin 32 and together with the measuring vane 36 forms a displacement measuring device 53 of a displacement measuring system 54 which is integrated into the numerical machine control 13”); and wherein said laser is prevented from issuing said radiation when said brush sensor detects said brush assembly is not operatively connected to said protection assembly (disclosed in para 0016 “the possibility of shutting down the laser beam source of the machine when a misalignment of the end face of the shielding member is detected”).

Claims 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2468449 A1 to Traenklein (“Traenklein”) in view of US 20150076125 A1 to Toyosawa (“Toyasawa”), and in further view of US 20070258502 A1 (“Harrison”).

Regarding claim 28, Traenklein in view of Toyosawa discloses substantially all the limitation as claimed in claim 27.
Traenklein further discloses, a brush assembly (see shielding brush 14 in Fig. 2 and 3) releasably attached to said protection assembly (see Fig. 3, wherein the shielding brush 14 are mounted on a support plate 21 of the shielding unit 11), said brush assembly defining an enclosure of bristles (see bristle field 16 in Fig. 2) serving to shield said radiation from extraneous dispersal (see Fig. 2).
However, Traenklein in view of Toyosawa does not explicitly disclose, wherein said brush assembly further includes an elastic membrane embedded within said bristles.
Nonetheless, Harrison teaches, wherein said brush assembly (see Fig. 9) further includes an elastic membrane (see flexibility and resiliently wall portion 76) embedded within said bristles (see moveable elements 74).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the brush assembly of Traenklein wherein said brush assembly further includes an elastic membrane embedded within said bristles as taught/suggested by Harrison since there are gaps between the bristles and the laser radiation may pass through the gaps, the elastic membrane embedded within the bristles would provide completely blocking the laser radiation as disclosed in para 0040 by Harrison.

Regarding claim 29, Traenklein discloses, wherein: said enclosure of bristles includes two concentric rings of bristles (disclosed in para 0022 “bristle field 16 has the shape of an annulus and consists of a plurality of circular rows of bristles which are arranged concentrically with an axis 17 of the shielding unit 11 around the latter”).

Regarding claim 31, Traenklein discloses, further comprising: an active biasing assembly (see bearings 25 with spring 39 in Fig. 3) for biasing said brush assembly (14) away from said protection assembly and towards said workpiece (see Fig. 5a).

Regarding claim 32, Traenklein discloses, further comprising: a ball joint (see bearing ball 49) connecting said brush assembly (14) to said protection assembly (11), thereby permitting said brush assembly to be tilt without disengaging from said protection assembly (see Fig. 5a).

Response to Amendment
The amendment of 09/21/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 09/21/2022 have been considered.
The objections of the drawings are withdrawn in view of the amendments of the drawings.
The rejections under 112(b) are withdrawn in view of the amendments of the claims.
With respect to the rejection of claim 33 under 35 USC 102 of Traenklein regarding the Applicant’s arguments that Tranenklein fails to disclose a sensor that detects if the brush assembly is operatively connected to the protection assembly and fails to disclose a laser that is prevented from issuing radiation when the brush sensor detects that the brush assembly is not operatively connected, the Applicant’s arguments have been fully considered but they are not persuasive. As seen in Fig. 5a of Traenklein, the shielding brush 14 is not parallel/aligned to the surface 56 because the bearing pin 32 connected the shielding brush 14 is not operatively connected to the support plate 21 (e.g., the axial length of the bearing pins 32 are not the same with each other as seen in Fig. 5), wherein the sensor 52 is configured to detect the displacement/nonuniform change in distance, and the laser beam source of laser beam is shutdown.
With respect to the rejection of claim 21 under 35 USC 103 of Traenklein in view of Harrison regarding the Applicant’s arguments that Tranenklein and/or Harrison fails to disclose a continuous elastic membrane embedded with said bristles, the Applicant’s arguments have been fully considered, but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Traenklein in view of Fig. 10 of Harrison).
With respect to the rejection of claim 24 under 35 USC 103 of Traenklein in view of Harrison regarding the Applicant’s arguments that Tranenklein fails to disclose a sensor that detects if the brush assembly is operatively connected to the protection assembly and fails to disclose a laser that is prevented from issuing radiation when the brush sensor detects that the brush assembly is not operatively connected, the Applicant’s arguments have been fully considered but they are not persuasive. As seen in Fig. 5a of Traenklein, the shielding brush 14 is not parallel/aligned to the surface 56 because the bearing pin 32 connected the shielding brush 14 is not operatively connected to the support plate 21 (e.g., the axial length of the bearing pins 32 are not the same with each other as seen in Fig. 5), wherein the sensor 52 is configured to detect the displacement/nonuniform change in distance, and the laser beam source of laser beam is shutdown.
With respect to the rejection of claim 23 under 35 USC 103 of Traenklein in view of Harrison, and in further view of Toyosawa regarding the Applicant’s arguments that Tranenklein, Harrison and/or Toyosawa fails to disclose a laser that is prevented from issuing radiation when the workpiece sensor detects said laser is not within said predetermined distance from said workpiece, the Applicant’s arguments have been fully considered but they are not persuasive. Toyosawa teaches, a workpiece sensor (see inter-surface distance measurement sensor 75 in Fig. 11)  for detecting whether said workpiece is within a predetermined distance from said laser (disclosed in para 0163 “the control unit 35 may notify the worker that the focal point is at an appropriate position by the vibrating means 76 or the display apparatus of the operating unit if it determines that the desired position of the focal point is obtained on the basis of measurement of the inter-surface distance by the inter-surface distance measurement sensor 75”); and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece (disclosed in para 0163 “the control unit 35 may stop irradiation of the laser beam if it is determined that the focal point is not at a desired position on the basis of the measured inter-surface distance”). In other words, Toyosawa teaches, when the focal point of the laser is detected not at a desired position/predetermined distance from the workpiece the laser is controlled to stop the irradiation.
With respect to the rejection of claim 27 and 30 under 35 USC 103 of Traenklein in view of Toyosawa regarding the Applicant’s arguments that Tranenklein, and/or Toyosawa fails to disclose a laser that is prevented from issuing radiation when the workpiece sensor detects said laser is not within said predetermined distance from said workpiece recited in claim 27, and fails to disclose a sensor that detects if the brush assembly is operatively connected to the protection assembly and fails to disclose a laser that is prevented from issuing radiation when the brush sensor detects that the brush assembly is not operatively connected, the Applicant’s arguments have been fully considered but they are not persuasive recited in claim 30. Regarding claim 27, Toyosawa teaches, a workpiece sensor (see inter-surface distance measurement sensor 75 in Fig. 11)  for detecting whether said workpiece is within a predetermined distance from said laser (disclosed in para 0163 “the control unit 35 may notify the worker that the focal point is at an appropriate position by the vibrating means 76 or the display apparatus of the operating unit if it determines that the desired position of the focal point is obtained on the basis of measurement of the inter-surface distance by the inter-surface distance measurement sensor 75”); and wherein said laser is prevented from issuing said radiation when said workpiece sensor detects said laser is not within said predetermined distance from said workpiece (disclosed in para 0163 “the control unit 35 may stop irradiation of the laser beam if it is determined that the focal point is not at a desired position on the basis of the measured inter-surface distance”). In other words, Toyosawa teaches, when the focal point of the laser is detected not at a desired position/predetermined distance from the workpiece the laser is controlled to stop the irradiation. Regarding claim 30, As seen in Fig. 5a of Traenklein, the shielding brush 14 is not parallel/aligned to the surface 56 because the bearing pin 32 connected the shielding brush 14 is not operatively connected to the support plate 21 (e.g., the axial length of the bearing pins 32 are not the same with each other as seen in Fig. 5), wherein the sensor 52 is configured to detect the displacement/nonuniform change in distance, and the laser beam source of laser beam is shutdown.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761